DETAILED ACTION
Status of the Claims
	Claims 1-10 are cancelled. Claims 11-26 are pending in this application. Claims 20-26 are withdrawn. Claims 11-19 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national entry application of PCT/CN2017/099032 filed on 08/25/2017. 

Information Disclosure Statement
The information disclosure statement from 09/23/2019 has been considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Group I (consisting of claims 11-19) in the reply filed on 04/30/2021 is acknowledged.
The applicant argues that the claims do not lack unity of invention because the technical feature of decolonization drug produced by the specific steps recited in claims 11 and 20 is a special technical feature. The examiner respectfully disagrees. It is explained in the previous action that even though the inventions of the different groups require the technical feature of a composition comprising a reactive oxychloride species (ROCL) solution, magnesium chloride and pure water produced by the steps in claim 11, this feature is not special in view of Cruz and Wang (both previously cited). As the applicant also 
The applicant also makes specific arguments against the Cruz teaching alone which the examiner will now address. The applicant argues that Cruz does not disclose a preparation method. This is explained above and the combination of the two teachings teaches a preparation method. The applicant also argues that magnesium chloride is only an excipient in Cruz as opposed to being an active component in the instant invention. There is no such functional limitation in the instant invention claims disclosing that magnesium chloride is an active in the instant invention. Additionally, even if the instant application claims disclosed magnesium chloride as an active component and if Wang didn’t teach it as an active component, as long as Wang includes magnesium chloride, this wouldn’t be a patentable 
The requirement is deemed proper and is therefore made FINAL. 
Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 04/30/2021. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the claim is indefinite because the ratios that are disclosed are written in such a way that the directionality of the ratios is not defined. If the directionality of a ratio isn’t defined as “a to b” and rather as “a and b” or “a with b”, it is unclear if it is a to b, b to a or both directions. Thus, in the instant claim, it is unclear if it is a) lactic acid to sodium citrate or sodium citrate to lactic acid, b) chloramine to water or water to chloramine, c) the mixture with lactic acid and sodium citrate to the mixture with chloramine and water or the mixture of the chloramine and water to the mixture of lactic acid and sodium citrate.  For the purpose of compact prosecution, the examiner will read the ratios as if they were in the order that the agents appear when providing the ratio.  
Claims 12-19 are rejected for being dependent on an indefinite claim. 
In claims 12-15, it is unclear whether the “concentration” is “by weight”, “by volume” or “weight/volume” rendering the claims indefinite.  It is not clear what the percent refers to as the specification goes between proportions in volume and proportions in mass.  For the purposes of compact prosecution, the examiner will interpret the concentration as “by weight”. 
In claims 18-19, the same lack of clarity about the directionality of ratios explained above for claim 11 also applies here. It is unclear whether the disclosed ratio is read as mass ratio of pure water to ROCL solution or mass ratio of ROCL solution to pure water. 
For the directionality of ratio issues raised above, for the purposes of compact prosecution, they will be read in order of how the components are disclosed. For example, in claim 19, since the mass ratio of the pure water comes before the ROCL solution, the 80-90:7-9 ratio will be applied as “the mass ratio of the pure water to the ROCL solution”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz et al (ES2315174B1, publication date 10/29/2009) and Wang (CN104430311A, publication date 05/10/2017).
Regarding claim 11, Cruz discloses antiseptic disinfectant (decolonizing) for pets or houses, comprising sodium chlorosulfonamide or sodium chloramine (reactive oxychlorine species), oil of niaouli, peppermint oil, dye, turmeric, excipients, deionized water (pharmaceutical grade water is 
Regarding claim 11, Cruz doesn’t disclose the specific production steps recited in the instant claim, but claim 11 is a product-by-process claim (MPEP 2113).
Regarding claim 11, Wang teaches a method of preparing a ROCL solution: “60wt% lactic acid mixes with 1L:20L with 1wt% sodium citrate, and 5wt% chloramines mixes with 1L:1500L with USP water, and right latter two mixed solution is mixed with active germ killing drugs of the present invention with 6L:7L again. Whole mixed process completes by quaternary tubular type static mixing manufacturing cell.” (Embodiment 2 of the Google English translation document).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Cruz and Wang to arrive at the claimed invention. Wang provides compositions that are more stable compared to prior art:  “the active germ killing drugs used according to the present invention were stablized at least about six months. Again more preferably, stable at least about 1 year according to the active germ killing drugs that the present invention uses, most preferably stabilize and exceed about one year, such as, at least about 2 years or at least about 3 years” (page 4 of the English translation). Thus, one would be motivated to incorporate the teachings of Wang into the teachings of Cruz with a reasonable expectation of successfully achieving a ROCL containing composition with superior stability.  See MPEP 1850 sections I and II.  

Claims 12-19 in addition to claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN104430311A, publication date 05/10/2017), Estrela et al (Antimicrobial Effect of 2% Sodium Hypochlorite and 2% Chlorhexidine Tested by Different Methods, Braz Dent J (2003) 14(1): 58-62) and Wolff (US 1542928, patent date: 06/23/1925).

Regarding claims 18-19, Wang teaches C class material (containing reactive oxychlorine species) and D (UPS water) is 100:1-0.001:1 (page 3 of the Google English Translation). This range overlaps with the instantly claimed ranges. Although the reference is silent on the exact concentration ratio range of the instant claims and rather gives a broader range, one skilled in the art at the time of the invention was made would have been motivated to use such a range as a matter of routine optimization and experimentation. The adjustment of particular conventional working parameters such as the cited ratio ranges is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, picking the 75-100:6-10 or 80-90:7-9 ratios is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization.
Regarding claims 11 and 14-17, Wang doesn’t teach magnesium chloride.
Regarding claims 12-13, Wang doesn’t teach a specific concentration % for ROCL solution. 
Regarding claim 11, Wolff teaches a process for the production of disinfecting solutions wherein the composition comprises hypochlorite (reactive oxychlorine species) (line 46) and magnesium chloride (line 60). 
Regarding claim 14-15, Wolff teaches 8% of magnesium chloride (example 1). 

Regarding claims 16-17, Wang provides molar ratios for specific constituents of ROCL solution (claim 3) where category A is lactic acid, B is sodium chloride (one of ordinary skill in the art would use magnesium chloride because of the Wolff teaching), C is reactive oxychlorine species and D is water. Thus, Wang provides overlapping ratios for the ROCL solution and magnesium chloride mass ratios. Absent evident of the criticality of the claimed range, the same routine experimentation/optimization explanation above is applicable here. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang, Estrela and Wolff to arrive at the claimed invention. Estrela provides the motivation to use a 2% ROCL composition since it shows effective bacterial inhibition (table 2). Wolff provides the motivation that using 8% magnesium chloride is ideal for a ROCL containing disinfectant by disclosing “1 to 10% solutions of magnesium. Calcium and sodium chloride have been found most suitable for the present purpose. When concentrated solutions were used, the effect obtained was not so good” (lines 60-64). Thus, one would be motivated to incorporate the teachings of Estrela and Wolff into the teachings of Wang with a reasonable expectation of successfully achieving a working anti-bacterial ROCL composition. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613     

/MARK V STEVENS/               Primary Examiner, Art Unit 1613